CRIST, Presiding Judge.
Marriage dissolution proceeding. Wife appeals from an award of maintenance in the sum of $150.00 per week. We affirm.
The parties’ marriage was dissolved on August 25, 1979. They were married approximately fourteen years. There were no children born of the marriage. Husband was employed as a truck driver. Wife was unemployed. Wife’s testimony included evidence of her income, expenses and financial position and evidence relating to the state of her health. The trial court entered an order dissolving the parties’ marriage and awarding wife $150.00 per week as maintenance.
Wife appeals on the sole ground that the trial court erroneously excluded her testimony as to the nature and extent of her medical problems. The record belies this contention. The trial court did not cut off wife’s attempt to describe her medical condition. It merely sustained two proper objections to particular questions posed by counsel. There is no support in the record for wife’s contention that she was precluded from giving evidence of the nature and *27extent of her medical problems. Wife made no offer of proof in connection with her testimony regarding her medical condition nor did she request any form of relief. The question of whether the trial court erred in sustaining husband’s objections is not, therefore, properly before this court. David v. Cindy, 565 S.W.2d 803, 806 (Mo.App.1978); see In re Marriage of Valleroy, 548 S.W.2d 857, 859 (Mo.App.1977).
Judgment affirmed.
REINHARD and SNYDER, JJ., concur.